S. DIST Ripe
FOR THE NORTHERN DISTRICT OF TEXAS NORTHERN , mere OUCnp

IN THE UNITED STATES DISTRICT TxAS US Brown ~
AMARILLO DIVISION

7 LED
——

XZAVION DAYSHAUN RAGSDALE,

Petitioner,

 

Vv.

LERK, le ie
| By OAH TE fe iCT COipy
ta os oe wey
2:16-CV-273-Z

UNITED STATES OF AMERICA,

Cr 0 COD CORD COR COR (Or 40D COR

Respondent.

ORDER ADOPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
AND
DENYING MOTION TO VACATE, SET ASIDE OR CORRECT SENTENCE

 

Before the Court are the findings, conclusions and recommendation of the United States
Magistrate Judge to deny the Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct
Sentence filed by petitioner in this case. (ECF 29). No objections to the findings, conclusions, and
recommendation have been filed. After making an independent review of the pleadings, files, and
records in this case, the Court concludes that the findings, conclusions, and recommendation of
the Magistrate Judge are correct. It is therefore ORDERED that the findings, conclusions, and
recommendation of the Magistrate Judge are ADOPTED, and the Motion to Vacate, Set Aside or
Correct Sentence is DENIED.

Considering the record in this case and pursuant to Federal Rule of Appellate Procedure
22(b), Rule 11(a) of the Rules Governing Section 2255 Proceedings in the United States District
Courts, and 28 U.S.C. § 2253(c), the Court denies a certificate of appealability because petitioner
has failed to make “a substantial showing of the denial of a constitutional right.” Slack v.

McDaniel, 529 U.S. 473, 484 (2000). The Court ADOPTS and incorporates by reference the

 
Magistrate Judge’s findings, conclusions, and recommendation filed in this case in support of its
finding that petitioner has failed to show that reasonable jurists would find: (i) the Court’s
“assessment of the constitutional claims debatable or wrong;” or (ii) “it debatable whether the
petition states a valid claim of the denial of a constitutional right” and “debatable whether [this
Court] was correct in its procedural ruling.” Jd.

If petitioner files a notice of appeal, he may proceed in forma pauperis on appeal. See
Fed. R. App. P. 24(a)(3).

SO ORDERED.

February /. 2020.

 

MATTHEW J. KACBMARYK
UNIYED STATES DISTRICT JUDGE

 

 
